Per Curiam.

The principal error assigned is that the Court of Appeals was in error in determining that relator, under the facts and circumstances as evidenced by the pleadings, testimony and other evidentiary matters, was entitled to the relief prayed for. The relator has filed a motion for an order dismissing the appeal or affirming the judgment, on the ground that respondents did not file a bill of exceptions or have it allowed and signed by the Court of Appeals, the trial court in this case, as required by Section 2321.05, Eevised Code.
There being no bill of exceptions before this court exemplifying the facts necessary in determining the issues presented, the appeal is dismissed. State, ex rel. Heights Jewish Center, v. Haake, 165 Ohio St., 547.

Appeal dismissed.

WeygaNdt, C. J., Matthias, Hast, ZimmermaN, Stewart, Bell and Taet, JJ., concur.